DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 21 and 22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims are drawn to the method of using the product of claims 1 and 17, a similar method being restricted as noted in the requirement for restriction as noted on 09/20/21 which restricted the Invention of originally filed claims 19 and 20. Newly submitted claims 21 and 22 are drawn to a distinct method of using the product of claims 1 and 17 which is similar to the restricted invention II and are thus restricted for the same reasonings.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21 and 22 remain withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. The examiner noting that they will be rejoined when they contain all of the allowable subject matter as any allowed product claim.

Response to Arguments
Applicant’s arguments, see arguments, filed 02/04/22, with respect to the rejection(s) of claim(s) 1-18 under Rausch et al. and Conconi have been fully considered and are persuasive in view of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the prior art noted below in the rejections. Specifically, the examiner notes that applicant has amended each independent claim to state “for prominent 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 9, 10, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,224,594 (Hou).
Regarding Claims 1, 4, 9, 10, and 13-16, Hou teaches: Claim 1 - a modular cupcake holder system, the system comprising: a plurality of cupcake holders (6) configured to be able to be modularly coupled and uncoupled, each of said plurality of cupcake holders (6) having; a body defined by a top surface (could be any of the inserts (1)-(5) capable of being part of the holders (6)) configured as a cupcake-receiver for display of a cupcake thereon, a bottom surface, a plurality of side-surfaces (63/64), a plurality of extruded members (63), and a plurality of receivers (64); wherein said plurality of side-surfaces is configured with only one or more of the plurality of extruded members (63) or one or more of the plurality of receivers (64); wherein said plurality of extruded members (63) and said plurality of receivers (64) are alternately located on said plurality of side-surfaces; wherein coupled engagement between said plurality of cupcake holders (6) is enabled when said plurality of extruded members (63) Claim 4 – wherein said top surface comprises a raised rim (at 61/611), (Figures 1-10A); Claim 9 – wherein said top surface comprises a raised ring (61/611), (Figures 1-10A); Claim 10 – wherein the bottom surface is planar, (Figures 1-10A); Claim 13 – wherein each of the plurality of cupcake holders (6) are configured to be able to be modularly coupled and uncoupled to and from an adjacent said cupcake holder (6), (Figures 1-10A); Claims 14 and 15 – wherein the top surface may comprise a concave or noncave dish based upon use (inserts (1)-(5) having different uses), (Figures 1-10A); Claim 16 - wherein the plurality of cupcake holders (6) are stackable (the examiner notes that “stacking” just means objects can be placed in a pile, so the holders (6) are “stackable” minus any specifics as to how they are capable of being stacked within the claim itself), (Figures 1-10A).

Claim(s) 1, 5-8, 10, 13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 105836316 (Changqing et al.).
Regarding Claims 1, 5-8, 10, 13, 15 and 16, Changqing et al. teaches: Claim 1 - a modular cupcake holder system, the system comprising: a plurality of cupcake holders (AA) configured to be able to be modularly coupled and uncoupled, each of said plurality of cupcake holders (AA) having; a body defined by a top surface configured as a cupcake-receiver for display of a cupcake thereon, a bottom surface, a plurality of side-surfaces (BB), a plurality of extruded members (4), and a plurality of receivers (2); wherein said plurality of side-surfaces is configured with only one or more of the plurality of extruded members (4) or one or more of the plurality of receivers (2); wherein said plurality of extruded members (4) and said plurality of receivers (2) are alternately located on said plurality of side-surfaces; wherein coupled engagement between said plurality of cupcake holders (AA) is enabled when said the connected holders (AA) as seen in Figure 31 form a flat surface which is certainly “capable of” prominent display of cupcakes), (Figures 1-31 and Annotated Figure 21 Below); Claim 5 – wherein each of said extruded members (4) comprises a knob (4), (Figures 1-31); Claim 6 – wherein each of the plurality of receivers (2) comprise a spherical hole (2) each able to receivingly accept a corresponding said knob (4), (Figures 1-31); Claim 7 – wherein each of the plurality of receivers (2) comprises a female-coupling (2), (Figures 1-31); Claim 8 - wherein each of the plurality of extruded members (4) comprises a male-coupling (4), (Figures 1-31); Claim 10 - wherein the bottom surface is planar (seen in Figure 31), (Figures 1-31); Claim 13 - wherein each of the plurality of cupcake holders (AA) are configured to be able to be modularly coupled and uncoupled to and from an adjacent said cupcake holder (AA), (Figures 1-31); Claim 15 - wherein said top surface comprises a non-concave-dish (flat as seen in Figure 31), (Figures 1-31); Claim 16 - wherein the plurality of cupcake holders (AA) are stackable (the examiner notes that “stacking” just means objects can be placed in a pile, so the holders (AA) are “stackable” minus any specifics as to how they are capable of being stacked within the claim itself), (Figures 1-31).

    PNG
    media_image1.png
    230
    267
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, and 3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,224,594 (Hou) in view of U. S. Patent application Publication No. 2016/0367055 (Rausch et al.).
Regarding Claims 2, and 3, Hou teaches the system as described above, but does not teach: wherein said plurality of side-surfaces comprises exactly six of said side-surfaces (Claim 2); and wherein said body is a 3D hexagon (Claim 3). However, Rausch et al. teaches: Claim 2 – a plurality of holders (20) having alternating extruded members (30) and receivers (28) on a plurality of side-surfaces, wherein said plurality of side-surfaces comprises exactly six of said side-surfaces, (Figures 1-13); Claim 3 – wherein a body of the holders (20) is a 3D hexagon, (Figures 1-13). Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Hou to have wherein said plurality of side-surfaces comprises exactly six of said side-surfaces (Claim 2); and wherein said body is a 3D hexagon (Claim 3) as Rausch et al. as it represents the simple substitution of one known element (the hexagon shape of each of the holders) for another (the square shape of each of the holders) to obtain the predictable result of having the holder being in the shape of a hexagon for aesthetic purposes. 

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 17 and 18 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303)297-4258.  The examiner can normally be reached on M-F, 8-5 MT MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649